Exhibit 1
                     DALLAS COUNTY


         AMENDED ORDER OF COUNTY JUDGE CLAY JENKINS
                  DATE AMENDED ORDER ISSUED: March 18, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge
Clay Jenkins issued a Declaration of Local Disaster for Public Health Emergency on
March 12, 2020, due to a novel coronavirus now designated SARS-CoV2 which causes
the disease COVID-19; and,

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his
authority to protect the safety and welfare of the public by slowing the spread of the virus;
and,

WHEREAS, the on-going evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and the Texas Department of State
Health Services warrant the March 12, 2020 Order of County Judge Clay Jenkins to be
amended;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the
COVID-19 pandemic, releasing strict new guidelines to limit people’s interactions,
including that Americans should avoid groups of more than 10 people;

THEREFORE, the March 12, 2020, Order of County Judge Clay Jenkins is hereby
AMENDED as follows:

Summary: The virus that causes 2019 Coronavirus Disease (COVID-19) is easily
transmitted through person to person contact, especially in group settings, and it is
essential that the spread of the virus be slowed to protect the ability of public and private
health care providers to handle the influx of new patients and safeguard public health and
safety. Because of the risk of the rapid spread of the virus, and the need to protect the
most vulnerable members of the community, this Order prohibits community gatherings,
as defined by Section 3 herein, of 50 persons or more anywhere in Dallas County
beginning at 11:59 p.m. on March 18, 2020, and continuing through 11:00 a.m. on March
20, 2020. Additionally, this Order prohibits social gatherings, as defined by Section 3
herein, of 10 persons or more anywhere in Dallas County beginning at 11:59 p.m. on
March 18, 2020, and continuing through 11:00 a.m. on March 20, 2020. For gatherings
of less than 10 persons, the Office of the Dallas County Judge and the Health Authority
strongly recommends following the social distancing protocols attached to this Order.
Additionally, the Office of the Dallas County Judge and the Health Authority urges in the
strongest terms possible all high-risk individuals, as defined by the Centers for Disease
Control and Prevention (CDC), cancel, reschedule, or not attend any event.

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

   1. Effective as of 11:59 p.m. on Wednesday, March 18, 2020, and continuing until
      11:00 a.m. on March 20, 2020

                                             1
                 DALLAS COUNTY


           (a) Public or private Recreational Gatherings and Community Gatherings
   (as defined in Section 3 below) are prohibited anywhere in Dallas County
           (b) Restaurants with or without drive-in or drive-through services and
   microbreweries, micro-distilleries, or wineries may only provide take out, delivery,
   or drive-through services as allowed by law,
           (c) Bars, lounges, taverns, private clubs, arcades, and gyms shall close.
           (d) Dallas County Tax Offices and passport offices shall close for in-person
   services.
2. In addition, the Office of the Dallas County Judge and the Dallas County
   Department of Health and Human Services (“Health Authority”) strongly urge high-
   risk individuals to cancel, reschedule, and not attend all gatherings until further
   notice. These recommendations are based on the social distancing practices
   attached to this Order as well as the “Implementation of Mitigation Strategies for
   Communities with Local COVID-19 Transmission” issued by the United States
   Centers for Disease Control and Prevention (“CDC”). The Office of the Dallas
   County Judge and the Health Authority urge people to not attend non-essential
   gatherings during the duration of this Order in order to help slow down the spread
   of the COVID-19 virus.
3. Definitions:
       a. For purposes of this Order, a “Community Gathering” is any indoor or
           outdoor event or convening, subject to the exceptions and clarifications
           below, that brings together or is likely to bring together fifty (50) or more
           persons at the same time in a single room or other single confined or
           enclosed space, such as an auditorium, theatre, stadium (indoor or
           outdoor), arena or event center, meeting hall, conference center, large
           cafeteria, or any other confined indoor or confined outdoor space. An
           outdoor “Community Gathering” under this Order is limited to events in
           confined outdoor spaces, which means an outdoor space that (i) is enclosed
           by a fence, physical barrier, or other structure and (ii) where people are
           present and they are within six feet of one another for extended periods.
           For clarity, community gatherings include, but are not limited to, weddings,
           religious services, funerals, and other gatherings.
       b. For the purposes of the Order, a “Recreational Gathering” is any indoor or
           outdoor event or convening that is primarily social or recreational in nature,
           subject to the exceptions and clarifications below, that brings together or is
           likely to bring together ten (10) or more persons at the same time in a single
           room or other single confined or enclosed space. For clarity, social
           gatherings include, but are not limited to, parties, backyard barbecues,
           social events, sporting events, and other gatherings. Private facilities, such
           as county clubs, may still operate their outdoor facilities, such as golf or
           tennis courts, but must limit indoor activities, such as their card rooms and
           similar amenities to 10 people or less.
       c. This Order does not prohibit gatherings of people in multiple, separate
           enclosed spaces in a single building such as school classrooms,
           residential buildings, or hotels, so long as 50 people are not present in any

                                          2
                  DALLAS COUNTY


          single space at the same time. This Order also does not prohibit the use of
          enclosed spaces where 50 or more people may be present at different
          times during the day, so long as 50 or more people are not present
          in the space at the same time. For example, residential buildings may
          continue to operate their common facilities, such as laundry facilities, so
          long as 50 or more people are not present at the same time. For any
          gathering covered by this subsection, the Office of the Dallas County
          Judge and the Health Authority strongly encourage compliance with the
          attached Recommendations, including social distancing, providing hand
          sanitizer and tissues, and increasing cleaning of commonly and
          frequently touched services.
       d. This Order does not apply to the following critical facilities, so long as visitors
          are generally not within six feet of one another for extended periods:
                i. (i) critical infrastructure, including airport facilities and operations,
                   bus stations, transit, and transit facilities;
               ii. (ii) government buildings providing essential services;
              iii. (iii) schools or institutes of higher learning;
              iv. (iv) office buildings, so long as employers take all steps reasonably
                   possible to implement social distancing protocols;
               v. (v) grocery stores and pharmacies; and
              vi. (vi) hospitals and medical offices and facilities, including cafes and
                   restaurants located within these facilities.

          For purposes of this Order, “grocery stores” includes warehouse stores, big-
          box stores, bodegas, gas stations, and farmers’ markets that sell food
          products and household staples.

           In the settings described in Section (3)(d), the Office of the Dallas County
           Judge and the Dallas County Health Authority strongly encourage
           compliance with the attached Recommendations, including social
           distancing, providing hand sanitizer and tissues, and increasing cleaning
           of commonly and frequently touched services.
4. Our community’s critical infrastructure, which includes communications,
   emergency services, energy, transportation systems, and water and wastewater
   systems, are instructed by this order to continue operating and encouraged to
   implement screening precautions to protect employees.
5. Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities
   are experiencing high levels of demand for a large number of products, requiring
   more deliveries from manufacturers and distribution centers to serve their
   customers. A number of Texas cities and local associations have implemented
   restrictions on delivery hours to stores to mitigate truck noise and traffic. Due to
   the need to deliver products as quickly and efficiently as possible during this critical
   time frame, this Order hereby suspends all delivery hour restrictions for transport



                                           3
                    DALLAS COUNTY


      to or from any entity involved in the selling or distribution of food products,
      medicine, or medical supplies in Dallas County for the next 60 days.
  6. Due to the public health emergency, the Office of the Dallas County Judge
      hereby advises the Dallas County Justices of the Peace to suspend eviction
      hearings and writs of possession for at least the next 60 days to prevent renters
      from being displaced.
  7. If someone in a household has tested positive for coronavirus, the household is
      ordered to isolate at home. Members of the household cannot go to work, school,
      or any other community function.
  8. Nursing homes, retirement, and long-term care facilities are instructed by this order
      to prohibit non-essential visitors from accessing their facilities unless to provide
      critical assistance or for end-of-life visitation.
  9. Public and private schools and institutions of higher education are instructed by
      this order to provide a safety plan to Dallas County Office of Homeland Security
      and Emergency Management 72 hours before students return to a classroom
      settings.
  10. Additionally, the Office of the Dallas County Judge and the Health Authority
      instructs all employees to remain at home if sick. Employees of private businesses
      and nonprofits with six or more employees in the City of Dallas can use their paid
      sick leave when they are sick or to care for sick family members.
  11. This Order shall be effective until 11:00 a.m. on March 20, 2020, or until it is either
      rescinded, superseded, or amended pursuant to applicable law.
  12. The County of Dallas must promptly provide copies of this Order by posting on the
      Dallas County Health and Human Services website. In addition, the owner,
      manager, or operator of any facility that is likely to be impacted by this Order is
      strongly encouraged to post a copy of this Order onsite and to provide a copy to
      any member of the public asking for a copy. If any subsection, sentence, clause,
      phrase, or word of this Order or any application of it to any person, structure,
      gathering, or circumstance is held to be invalid or unconstitutional by a decision of
      a court of competent jurisdiction, then such decision will not affect the validity of
      the remaining portions or applications of this Order.

IT IS SO ORDERED




CLAY JENKINS
DALLAS COUNTY JUDGE




                                             4
                      DALLAS COUNTY




DCHHS Social Distancing Recommendations

1) Vulnerable Populations: Limit Outings
      Vulnerable populations include people who are:
           o 60 years old and older.
           o People with certain health conditions such as heart disease, lung disease,
              diabetes, kidney disease and weakened immune systems.
      For vulnerable populations, don’t go to gatherings unless it is essential. If you can
       telecommute, you should. Avoid people who are sick.

2) Workplace and Businesses: Minimize Exposure
      Suspend nonessential employee travel.
      Minimize the number of employees working within six feet of one another, including
       minimizing or canceling large in-person meetings and conferences.
      Urge employees to stay home when they are sick and maximize flexibility in sick leave
       benefits.
      Do not require a doctor’s note for employees who are sick.
      Consider use of telecommuting options.
      Some people need to be at work to provide essential services of great benefit to the
       community. They can take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
      Cancel non-essential events.
      Do not attend any events or gatherings if sick.
      For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to create physical space to minimize close contact as much as
              possible.

4) Schools: Safety First
      Do not have your child attend school if sick.
      If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
      Schools should equip all classrooms with hand sanitizers and tissues.
      Recommend rescheduling or cancelling events that are not essential.
      Explore remote teaching and online options to continue learning.
      Schools should develop a plan for citywide school closures, and families should prepare
       for potential closures.

5) Transit: Cleaning and Protection
      Increase cleaning of vehicles and high touch surface areas.
      Provide hand washing/hand sanitizers and tissues in stations and on vehicles.




                                                5
                      DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
      Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
      Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
      The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
      If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
      Do not visit emergency rooms unless it is essential.
      Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.
     There is no recommendation to wear masks at this time to prevent yourself from getting
       sick.

You can also prepare for the possible disruption caused by an outbreak. Preparedness actions
include:
     Prepare to work from home if that is possible for your job, and your employer.
     Make sure you have a supply of all essential medications for your family.
     Prepare a child care plan if you or a caregiver are sick.
     Make arrangements about how your family will manage a school closure.
     Plan for how you can care for a sick family member without getting sick yourself.
     Take care of each other and check in by phone with friends, family and neighbors that
       are vulnerable to serious illness or death if they get COVID-19.
     Keep common spaces clean to help maintain a healthy environment for you and others.
       Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
       or common household cleaning products.




                                                 6
